DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 2/26/21 submission has been entered.

Response to Arguments
Applicant's 2/26/21 arguments vis-à-vis rejections under 35 U.S.C. 103 employing Vucak et al., US 2014/0004348 (“Vucak”), stating in pertinent part that Vucak does not teach or suggest employing sodium hexametaphosphate and ≥0.1 wt% of a weak acid from the claimed list (i.e. does not teach or suggest the as-amended claims), have been fully considered and are persuasive in view of the 2/26/21 amendments.  Said rejections are withdrawn.
Applicant's 2/26/21 arguments vis-à-vis rejections under 35 U.S.C. 103 employing Vucak in view of Passaretti, US 5,043,017 (1991), stating in pertinent part that Passaretti (which is drawn to making fillers for paper-making) is non-analogous art vis-à-vis the claimed invention of making implants (Remarks at p. 9), have been fully considered and are persuasive upon further consideration.  Said rejections are withdrawn.  MPEP 2141.01(a).

Claim Interpretation
Given the specification’s statement that the CaCO3 particles “are favorably stabilized by at least one… surface-active substance” (see the specification-as-filed at, e.g., 65), the oft-recited term “having” (e.g. “having microstructured particles having inhibiting calcium carbonate”, etc.) is considered equivalent to the open-set term “comprising”.  See MPEP 2111.03 IV.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 19, 22-27, and 33-34 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 33-34 recite “by bonding large particles to small particles,” but the meaning of “bonding” the large particles “to” the small particles is unclear.  In other words, does e.g. sintering)1, physical bonding, weak/van der Waals bonding, a combination thereof, or something else?  This uncertainty, which is not conclusively resolved by the specification-as-filed, creates confusion as to the claimed scope and how to avoid infringement thereof, rendering claims 15 and 33-34 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  See MPEP 2173.02.  Applicant is hereby advised that, as independent claim 15 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.  In responding to this rejection, applicant is also reminded of the requirements of 35 U.S.C. 112(a)/1st par. that all claim recitations find sufficient enablement support in the application-as-filed, and that applicant had possession thereof at the time the application was filed; applicant is requested to indicate the source of support in the application-as-filed for any amendment(s) and/or argument(s) advanced to address these rejections.

Conclusion
The following prior art made of record but not relied upon is nevertheless considered pertinent to applicant's disclosure: Eguchi et al., US 2013/0237658 (published 9/12/13) (“Eguchi”), esp. at par. 21, 38, and 43; Tables 1-2 (Ex. 4).  However, Eguchi does not teach or suggest the claimed large particles’ mean particle diameter or the step of selective laser sintering composite powder particles; Eguchi’s polymer is in bulk/resin form.  See id. at, e.g., par. 25-31.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner 


/DANIEL BERNS/ March 24, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
    

    
        1 Note that claims 15 and 33-34’s “selective laser sintering” is applied to the (already-formed) composition comprising the composite powder (the composite powder itself being the large particles bound to the small particles); said sintering is not applied to form the composition comprising the composite powder.